         Case 4:19-cv-00115-JM Document 14 Filed 05/26/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

KELLI LEIGH GEARY                                                             PLAINTIFF

V.                                 NO. 4:19-CV-115-JM-PSH

ANDREW SAUL, Commissioner
Social Security Administration1                                            DEFENDANT

                                         ORDER

       The Court has reviewed the Recommended Disposition filed by Magistrate Judge

Patricia S. Harris. No objections have been filed. After careful consideration, the Court

concludes that the Recommended Disposition should be, and hereby is, approved and

adopted as this Court’s findings in all respects. Judgment will be entered accordingly.

       IT IS THEREFORE ORDERED that the Commissioner=s decision is AFFIRMED,

and Plaintiff Kelli Leigh Geary=s Complaint (Doc. No. 2) is DISMISSED with prejudice.

       DATED this 26th day of May, 2020.



                                          _______________________________
                                          UNITED STATES DISTRICT JUDGE




1
 On June 6, 2019, Andrew Saul became Commissioner of the Social Security
Administration. He is substituted, therefore, as the Defendant. FED. R. CIV. P. 25(d).
